                                                    Case 2:19-cv-00152-GMS Document 1 Filed 01/09/19 Page 1 of 6




                                          1   Lewis Roca Rothgerber Christie LLP
                                              201 East Washington Street, Suite 1200
                                              Phoenix, AZ 85004-2595
                                          2
                                              Foster Robberson (State Bar No. 005939)
                                              Direct Dial: 602.262.5795
                                          3   Direct Fax: 602.734.3856
                                              Email: frobberson@lrrc.com
                                          4
                                              Jared L. Sutton (State Bar No. 028887)
                                              Direct Dial: 602.262.0259
                                          5   Direct Fax: 602.734.3924
                                              Email: jsutton@lrrc.com

                                          6   Attorneys for Defendant

                                          7
                                                                                        UNITED STATES DISTRICT COURT
201 East Washington Street, Suite 1200




                                          8
                                          9                                                  DISTRICT OF ARIZONA

                                         10   David L. Kurtz, individually and as                        No.
Phoenix, AZ 85004-2595




                                              President of David L. Kurtz, P.C. doing
                                         11   business as The Kurtz Law Firm,                            GOODYEAR’S NOTICE OF
                                                                                                         REMOVAL
                                         12                                                 Plaintiff,

                                         13               vs.

                                         14   The Goodyear Tire & Rubber Company,
                                              an Ohio corporation,
                                         15
                                                                                          Defendant.
                                         16
                                         17               Pursuant to 28 U.S.C. §§ 1331, 1332(a)(1), 1441(a), 1446(a), and Local Civil Rule
                                         18   3.6(a), Defendant The Goodyear Tire & Rubber Company (“Goodyear”) provides notice of
                                         19   the removal to this Court of Kurtz v. The Goodyear Tire & Rubber Company, filed in the
                                         20   Arizona Superior Court, Maricopa County, and assigned case number CV2018-053331.
                                         21   I.          INTRODUCTION
                                         22               In this lawsuit, plaintiff, an attorney, seeks damages for time he spent representing
                                         23   clients against Goodyear in two related lawsuits, one of which is pending in this Court.
                                         24   Plaintiff has asserted federal claims under the Racketeer Influenced and Corrupt
                                         25   Organizations Act (“RICO”) at 18 U.S.C. §§ 1341, 1503, 1512, 1961, and 1962, as well as
                                         26   state law claims against Goodyear for fraudulent misrepresentation, fraudulent non-

                                              106320579_2
                                                     Case 2:19-cv-00152-GMS Document 1 Filed 01/09/19 Page 2 of 6




                                          1   disclosure, fraudulent concealment, abuse of process, and aiding and abetting. The Court
                                          2   has jurisdiction over the lawsuit both because the RICO claims arise under federal law and
                                          3   because there is complete diversity of citizenship with an amount in controversy greater
                                          4   than $75,000. Removal is proper.
                                          5   II.      THIS COURT HAS ORIGINAL JURISDICTION PURSUANT TO 28 U.S.C.
                                          6            § 1331.

                                          7            Under 28 U.S.C. § 1441(a), a defendant may remove any case over which the Court
201 East Washington Street, Suite 1200




                                          8   has “original jurisdiction.” “The district courts shall have original jurisdiction of all civil
                                          9   actions arising under the Constitution, laws, or treaties of the United States.” 28 U.S.C.
                                         10   § 1331.
Phoenix, AZ 85004-2595




                                         11            Plaintiff has asserted claims against Goodyear for alleged RICO violations that exist
                                         12   because of, and therefore arise under, the laws of the United States. See Estate of Clark v.
                                         13   Horwich, 669 F. App’x 393, 395 (9th Cir. 2016) (recognizing RICO as a valid basis for
                                         14   original jurisdiction). The Court thus has original federal question jurisdiction over the
                                         15   RICO claims. And because it has original jurisdiction over the federal claims, it may
                                         16   exercise supplemental jurisdiction over the state law claims that arise from the same set of
                                         17   alleged facts and are so related to the RICO claims that they form part of the same case or
                                         18   controversy. 28 U.S.C. § 1367(a).
                                         19   III.     THIS COURT ALSO HAS ORIGINAL JURISDICTION PURSUANT TO 28
                                         20            U.S.C. § 1332(A)(1).

                                         21            The Court’s original jurisdiction includes civil actions “where [1] the matter
                                         22   exceeds the sum or value of $75,000, exclusive of interest and costs, and [2] is between . . .
                                         23   citizens of different states.” 28 U.S.C. § 1332(a)(1). Both criteria are satisfied here.
                                         24            A.     The amount in controversy exceeds $75,000.
                                         25            Plaintiff does not make a specific monetary demand in his Amended Complaint
                                         26   (“FAC”). It therefore becomes Goodyear’s burden, as the party seeking to invoke

                                              106320579_2                                    2
                                                  Case 2:19-cv-00152-GMS Document 1 Filed 01/09/19 Page 3 of 6




                                          1   diversity jurisdiction, to establish that the amount in controversy exceeds $75,000. See
                                          2   Kroske v. U.S. Bank Corp., 432 F.3d 976, 980 (9th Cir. 2005), as amended on denial of
                                          3   reh’g and reh’g en banc (Feb. 13, 2006) (where complaint does not demand a dollar
                                          4   amount, “the removing defendant bears the burden of proving by a preponderance of
                                          5   evidence that the amount in controversy exceeds $[75],000.”) (internal quotations
                                          6   omitted). Goodyear is entitled to rely on allegations and evidence outside the four corners
                                          7   of the FAC. Id. (“When the amount is not facially apparent from the complaint, the court
                                              may consider facts in the removal petition, and may require parties to submit summary-
201 East Washington Street, Suite 1200




                                          8
                                          9   judgment-type evidence relevant to the amount in controversy at the time of removal.”)
                                         10   (internal quotations omitted).
Phoenix, AZ 85004-2595




                                         11           Proof that more than $75,000 is in controversy in this lawsuit comes from two
                                         12   sources: (1) the FAC, and (2) plaintiff’s sworn statement in a related lawsuit. First, in his
                                         13   FAC, plaintiff alleges that, as a result of Goodyear’s allegedly improper conduct, plaintiff
                                         14   incurred “thousands of hours of additional unnecessary expense.” (Ex. 1(F), FAC ¶ 66.)
                                         15   Plaintiff therefore seeks damages for, among other things, the “thousands of unnecessary
                                         16   hours of work” as the result of Goodyear’s alleged conduct. (Id. ¶ 192.)
                                         17           The second source of supporting evidence is a Declaration plaintiff submitted in
                                         18   support of a fee application in 2012 in a related lawsuit, Haeger v. Goodyear, No. 2:05-cv-
                                         19   01046-GMS (D. Ariz.) (J. Snow). Plaintiff swore under penalty of perjury that “the
                                         20   prevailing rate for a 30-year practitioner with [his] experience would be $500 per hour.”
                                         21   (Ex. 3, Kurtz Decl. ¶ 16.)
                                         22           Applying plaintiff’s own methodology to establish a value for “thousands of hours”
                                         23   of his time, based on his testimony in another case, yields an amount in controversy for
                                         24   this case of not less than $500,000 (that is 1,000 hours x $500) – far more than the amount
                                         25   in controversy threshold.
                                         26

                                              106320579_2                                   3
                                                    Case 2:19-cv-00152-GMS Document 1 Filed 01/09/19 Page 4 of 6




                                          1           B.      Kurtz and Goodyear are citizens of different states.
                                          2           Plaintiff admits in the FAC that he “is and has been a resident at all material times
                                          3   in Maricopa County, Arizona.” (Ex. 1(F), FAC ¶ 1.) This admission is sufficient to
                                          4   establish plaintiff’s status as a citizen of Arizona for the purposes of Section 1332(a)(1).
                                          5   See Gould v. Mut. Life Ins. Co. of New York, 790 F.2d 769, 773 (9th Cir. 1986) (“Diversity
                                          6   is generally determined from the face of the complaint.”).
                                          7           Plaintiff also alleges – and Goodyear admits – that Goodyear is a corporation
                                              organized under the laws of Ohio. (Ex. 1(F), FAC ¶ 3.) Although Goodyear does business
201 East Washington Street, Suite 1200




                                          8
                                          9   throughout the United States (and internationally), its principal place of business is in
                                         10   Ohio, where it is headquartered. See 28 U.S.C. § 1332(c)(1) (“For the purposes of this
Phoenix, AZ 85004-2595




                                         11   section and section 1441 of this title . . . a corporation shall be deemed to be a citizen of
                                         12   every State . . . by which it has been incorporated and of the State . . . where it has its
                                         13   principal place of business . . . .”). Goodyear’s officers work out of the corporate
                                         14   headquarters in Ohio, the state from where Goodyear’s activities are controlled. See Hertz
                                         15   Corp. v. Friend, 559 U.S. 77, 92-93 (2010) (principal place of business is a corporation’s
                                         16   “nerve center,” usually its headquarters, where its “officers direct, control, and coordinate”
                                         17   its activities). Goodyear does not maintain a headquarters or similar control center in any
                                         18   state other than Ohio.
                                         19           Because plaintiff is a citizen of Arizona and Goodyear is a citizen of Ohio, this suit
                                         20   is between “citizens of different states.”
                                         21   IV.     THIS NOTICE OF REMOVAL IS TIMELY.
                                         22           A defendant may file a Notice of Removal within “30 days after the receipt by the
                                         23   defendant, through service or otherwise, of a copy of the initial pleading setting forth the
                                         24   claim for relief upon which such action or proceeding is based . . . .” 28 U.S.C.
                                         25   § 1446(b)(1).
                                         26

                                              106320579_2                                    4
                                                    Case 2:19-cv-00152-GMS Document 1 Filed 01/09/19 Page 5 of 6




                                          1           Plaintiff filed his original Complaint on October 1, 2018. (Ex. 1(A).) The
                                          2   Complaint was never served on Goodyear and the case was scheduled for administrative
                                          3   dismissal for failure to prosecute. (Ex. 1(E).) On December 31, 2018, the last day before
                                          4   administrative dismissal, plaintiff filed and served the FAC on Goodyear. (Ex. 1(F).) This
                                          5   was the first time Goodyear received the FAC from plaintiff, and therefore the first time
                                          6   Goodyear received any paper setting forth the basis for removal. Goodyear’s deadline for
                                          7   filing a Notice of Removal was therefore January 30, 2018 – or 21 days after this Notice is
                                              being filed. The Notice is timely.
201 East Washington Street, Suite 1200




                                          8
                                          9   V.      GOODYEAR HAS COMPLIED WITH THE LOCAL RULE GOVERNING
                                         10           REMOVAL
Phoenix, AZ 85004-2595




                                         11           A copy of the entire state court record, as it existed on the date of this filing, is
                                         12   attached as Exhibits 1(A)-(F). See L.R.Civ. 3.6(b). A Declaration from Jared Sutton,
                                         13   confirming that the state court record attached as Exhibit 1(A)-(F) is true and complete, is
                                         14   attached as Exhibit 2. See id. The most recent version of the state court docket is attached
                                         15   as Exhibit 3. See L.R.Civ. 3.6(a). No motions are pending in the state court. See L.R.Civ.
                                         16   3.6(c). Contemporaneously with this filing, a separate notice will be filed in state court
                                         17   with a copy of this Notice. See L.R.Civ. 3.6(a).
                                         18   VI.     CONCLUSION
                                         19           Because this case satisfies all of the requirements for being in federal district court
                                         20   and Goodyear followed the process for removal, this case should be removed from the
                                         21   Arizona Superior Court to the United States District Court for the District of Arizona.
                                         22           DATED this 9th day of January, 2019.
                                         23                                                LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                         24                                                By: /s/ Jared L. Sutton
                                                                                               Foster Robberson
                                         25                                                    Jared L. Sutton
                                                                                           Attorneys for Defendant
                                         26

                                              106320579_2                                     5
                                                  Case 2:19-cv-00152-GMS Document 1 Filed 01/09/19 Page 6 of 6




                                          1                                CERTIFICATE OF SERVICE
                                          2           I hereby certify that on January 9, 2019, I electronically transmitted the attached
                                          3   document to the Clerk’s Office using the CM/ECF System for filing and served the
                                          4   attached document by mail and e-mail on the following:
                                          5   David L. Kurtz
                                              THE KURTZ LAW FIRM
                                          6   7420 East Pinnacle Peak Road, Suite 128
                                              Scottsdale, AZ 85255
                                          7
201 East Washington Street, Suite 1200




                                          8   /s/ Patty Vejar
                                          9
                                         10
Phoenix, AZ 85004-2595




                                         11
                                         12
                                         13
                                         14
                                         15
                                         16
                                         17
                                         18
                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26

                                              106320579_2                                 6
